Citation Nr: 0523077	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  05-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 until 
August 1968, including participation in the Vietnam conflict 
for which the veteran was awarded the combat action ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in May 
2004, a Statement of the Case (SOC) was issued in December 
2004, and the veteran perfected his appeal in January 2005.


FINDING OF FACT

The evidence shows that the veteran served in combat in the 
Republic of Vietnam, that he reported combat stressors, and 
that he is currently diagnosed with PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide: 1) medical evidence diagnosing the 
condition; 2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id. at 
(f)(1).

In this case, the veteran asserts that he was engaged in 
combat in the Republic of Vietnam, placing him in numerous 
life threatening situations, and causing him to witness the 
deaths of a number of his fellow marines.  As evidence of his 
combat experience, the veteran submitted a copy of his DD-215 
which amends his DD-214 to show that he was awarded the 
combat action ribbon for his service in Vietnam.  

The Board notes that the combat action ribbon is awarded to 
members of the U.S. Navy, the U.S. Marine Corps, and the U.S. 
Coast Guard, operating under the control of the U.S. Navy, 
who have actively participated in ground or surface combat.  
The principal eligibility criterion is that the service 
members must have participated in a ground or surface combat 
fire fight or action during which they were under enemy fire 
and their performance while under fire must have been 
satisfactory.  As such, the Board finds that the veteran was 
engaged in combat; and, as such, his reported stressors will 
be presumed as credible.  See 38 C.F.R. § 3.304(f).  

In an effort to assist the veteran in substantiating his 
claim, the veteran was scheduled for a VA examination, which 
he underwent in July 2004.  The examiner recounted the 
veteran's stressors of being placed in number of life 
threatening situations in close combat.  The examiner noted 
that the veteran has a history and symptoms consistent with 
moderate to severe PTSD with a significant impact on 
employment and social life.  Accordingly, the examiner 
diagnosed the veteran with PTSD and assigned him a Global 
Assessment and Functioning score of 50, noting that the 
veteran appears to be unemployable at the present time on 
account of his PTSD.

The Board finds that the evidence shows that the veteran has 
reported confirmed stressors from his combat service, and has 
been diagnosed with PTSD by a medical doctor.  Accordingly, 
the veteran's claim is granted.



ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


